Citation Nr: 1735372	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-32 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Veteran appealed the May 2012 rating decision to the Board, but the Board held in a February 2015 decision that the issue of TDIU was not on appeal before the Board and therefore did not address it. 

The Veteran then appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court remanded the issue of TDIU, finding that it was properly before the Board in February 2015 and should have been considered on appeal. 

The issue of TDIU is now before the Board for appellate consideration.


FINDING OF FACT

The scheduler criteria for TDIU are met and the competent medical evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to maintain employment due to his service-connected disabilities.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2) (2016). 

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As of December 2013, the Veteran is service-connected for ischemic heart disease evaluated as 60 percent disabling, bilateral hearing loss evaluated as 20 percent disabling and tinnitus evaluated as 10 percent disabling.  The Veteran is eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a).

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, in particular his ischemic heart disease, render him unable to secure and follow a substantially gainful occupation.

In February 2012, the Veteran filed a claim for service connection for his heart disability and chronic obstructive pulmonary disease.  The Veteran indicated that he was requesting a TDIU due to his heart condition and chronic obstructive pulmonary disease.  In March 2012, the Veteran filed a VA form 21-8940 claiming that his heart disability prevented him from securing substantially gainful employment.  The Veteran indicated that his condition had affected his full-time employment since August 2007.

The Veteran has submitted a Statement in Support of Claim, dated January 2015, claiming that he has difficulty doing physical activities including tying his shoes, and he experiences dizziness and fatigue.  He has also submitted private treatment records pertaining to his ischemic heart disease. 

Private treatment records from Dr. L.G., dated May 2017, state that the Veteran suffers from dizziness, extreme shortness of breath, chest pain and chronic fatigue, which Dr. L.G. attributes to his service-connected ischemic heart disease.  Dr. L.G. also concluded that the Veteran's ischemic heart disease, at least as likely as not, causes total social and occupational disability and renders him unable to secure and follow substantially gainful employment.  The Veteran's inability to follow substantially gainful employment is largely due to the unpredictability of the onset of his symptoms.  This opinion provides probative evidence in support of the Veteran's claim.  

In a June 2017 vocational assessment, private examiner C.E. concluded that the Veteran would likely be unable to meet most, if not all, of the basic requirements to secure a sedentary job.  She found that, due to the symptoms of his ischemic heart disease the Veteran would be unable to maintain an eight hour work day and would likely have significant periods of time off-task, unscheduled breaks, and frequent absences.  The examiner concluded that it is more likely than not that the Veteran's ischemic heart disease has precluded him from securing and following a substantially gainful occupation, to include sedentary employment.   This opinion provides probative evidence in support of the Veteran's claim.  

The preponderance of the evidence is in favor of the Veteran's claim.  Based on the January 2015 Statement in Support of Claim, May 2017 private treatment records and June 2017 private vocational assessment, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from performing the physical and mental requirements of employment.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


